internal_revenue_service department of the treasury washington d c number release date index number person to contact telephone number refer reply to cc tege eoeg teb plr-114638-02 date date legend issuer authority state bonds dollar_figurea year date date date date dear this is in response to a ruling_request submitted by the issuer for an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap to make a carryforward election under sec_146 of the internal_revenue_code of dollar_figurea in unused year private_activity_bond volume_cap facts and representations you make the following factual representations issuer is authorized under state law to issue qualified_mortgage revenue bonds authority is a division of state responsible for allocating the private_activity_bond state_ceiling among authorized issuers in state in year pursuant to state law the issuer received an allocation of dollar_figurea of state year state_ceiling for qualified_mortgage bonds on date issuer notified authority of its intent to carry forward unused year volume_cap of dollar_figurea on date pursuant to state law authority issued a notice that the issuer’s request to carry forward dollar_figurea of year volume_cap for qualified_mortgage bonds had been granted on date issuer issued the bonds issuer however not realizing its obligation to file a carryforward election failed to file form_8328 on or before date upon the discovery by bond counsel that the form_8328 had not been timely filed on date the authority filed the form_8328 with the internal_revenue_service this ruling_request followed the late filing of the form_8328 prior to the filing of this ruling_request the failure of the issuer to timely file form_8328 had not been discovered by the irs law and analysis except as otherwise provided sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 generally under sec_141 a private_activity_bond is not a qualified_bond unless the bond meets the volume_cap requirements of sec_146 sec_146 provides that a private_activity_bond issued as part of an issue meets the volume_cap requirements if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax-exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for that calendar_year sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of the carryforward which is to be used for that purpose sec_146 defines carryforward_purpose to mean four different purposes including the purpose of issuing qualified_mortgage bonds under sec_146 any election including any identification and specification contained therein once made shall be irrevocable sec_146 provides that if any issuing authority elects a carryforward under sec_146 with respect to any carryforward_purpose any private_activity_bonds issued by such authority with respect to such purpose during the calendar years following the calendar_year in which the carryforward arose shall not be taken into account under sec_146 to the extent the amount of such bonds does not exceed the amount of the carryforward elected for such purpose sec_146 provides that carryforwards elected with respect to any purpose shall be used in the order of the calendar years in which they arose the carryforward election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 further provides that requests for relief will be granted if the taxpayer provides evidence including affidavits described in sec_301 e establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that generally a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money revproc_2003_46 2003_28_irb_54 provides relief if a form_8328 was filed by an authority responsible for allocating state_ceiling to carry forward unused private_activity_bond volume_cap arising in any calendar_year prior to that was properly allocated to an issuing authority other than the allocating authority section dollar_figure of the revenue_procedure provides that the revenue_procedure only applies when all requirements of sec_146 other than the requirement that the issuing authority file the carryforward election containing the information required under sec_146 have been met the carryforward election filed by the authority is void because the authority was not entitled to file the election under sec_146 see 346_f2d_1016 9th cir taxpayer who elected method of reporting that was not available to taxpayer was not bound by election 97_tc_632 taxpayer who elected improper method of carrying over net operating losses was treated as not having made election in addition the improper election could not be corrected by the application of revproc_2003_46 because the election was filed late see id sec_3 conclusion under the facts and circumstances of this case we conclude that the issuer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government issuer is granted an extension of time of days from the date of this letter_ruling to file form_8328 to carry forward year unused volume_cap in the amount of dollar_figurea for the purpose of issuing the bonds except as specifically ruled above no opinion is expressed or implied concerning this matter under any provision of the code or the regulations thereunder including sec_103 and sec_146 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to issuer’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bonds branch cc
